Title: To John Adams from Eliphalet Fitch, 19 August 1783
From: Fitch, Eliphalet
To: Adams, John


          Dear Sir
            London Augt. 19th. 1783
          The polite Attention you were pleased to shew me at Paris, and the Civility I received, thro’ your Recommendation, in Holland, having afforded me the highest Satisfaction, will ever be remember’d with the most grateful Respect.
          I am happy to find by the Ratification of the Provisional Treaty that Peace is fully establish’d between Great Britain and America.— It now remains to improve this happy Event into a commercial Intercourse, founded on mutual Advantages.— Without these substantial Ties the Stipulations made by any Politicians will not prove stronger than a Spider’s Web.— In every unequal Contract the suffering Party will struggle, ’till it is fully released.— I will not however presume to enter on the Subject, as the superior Abilities, which are to regulate the Treaty of Commerce, give me the fullest Confidence that it will be settled on such a Footing, as will be satisfactory, and therefore permanent.
          I have sent you by this Conveyance three Books, One of which you will do me the Favor to place in your Library; and the others I beg you will present to Dr. Franklin and Mr. Jay.— In this trivial Instance, I must request that my Respect may not be measured by the very inconsiderable Sum a Book may cost, but let it be considered that in each Offering to Men, in whom Excellence is universally confess’d, I observe this pleasing Maxim—“Detur Dignissimo.”
          The Connection I hold with this Country, altho’ it could never efface the strong Impression of filial Affection which I bear to America, now leads me to wish that their mutual Interest may be speedily, and most happily combined.— The Ladies unite in their best Regards to all Friends at Paris.— I am with sincere Esteem and Respect—Dear Sir—Yr. Mt. Obedt. Humble Servt.
          Elipht. Fitch
        